Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0 Request
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. Specifically, the new features in the independent claim such as limiting the claim to only silicon carbide would require a search that would be too long and complex for the time allotted. 

Continuation of Box 3:
The proposed amendment to claim 1 specifying that the material is silicon carbide raises new issues that would require further consideration and/or search by the Examiner because the material was not previously limited to only silicon carbide and the inclusion of the claims would require further search and/or consideration. 

Continuation of Box 12:
	  It is noted that the amendment to the specification is considered to be non-compliant because it does not provide the markings for the data that has been amended in the table. 
	As to the provided declaration, the declaration is considered to provide a sufficient showing that the correct action time for comparative examples 8 and 9 is 8.0 x -8 seconds which shows criticality of the range, however, as noted above further search and/or consideration is required in light of the amendment to claim 1. In light of the declaration, it is recommended to correct Table 1 of the specification with the correct data values for comparative examples 8 and 9 and to provide the markings in the data indicating how the data has been amended. 
	It is also noted that the corrected action time would show criticality of the low limit of the action time, however, as discussed above further search and/or consideration is required due to limiting the claim to only silicon carbide.
	Therefore, the amendment is not currently entered as it requires further search and/or consideration, the declaration is considered to provide a sufficient showing for the correct action time, the current amendment to the specification is non-compliant and should be corrected to provide markings in the table for how the data is changed, where the correct data (i.e. data supported by the declaration) should be provided in the table. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718